Citation Nr: 1822195	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-39 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to service-connected disabilities.

2. Entitlement to an effective date prior to February 29, 2012, for the grant of total disability individual unemployability (TDIU).

3. Entitlement to an effective date prior to February 29, 2012, for the grant of basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985, and from June 1989 to August 2002.

This appeal comes before the Board of Veterans Appeals (Board) from October 2013 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2015, the Veteran testified at a video conference hearing at the RO in Pittsburgh, Pennsylvania, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Entitlement to Effective Dates Prior to February 29, 2012 for the grant of TDIU and for the Basic Eligibility to Dependents' Educational Assistance

A rating decision dated April 2016 granted service connection for a TDIU effective February 29, 2012, and established basic eligibility to Dependents' Educational Assistance from February 29, 2012. In February 2017, the Veteran filed an NOD of the effective dates of the grant of TDIU and basic eligibility to Dependents' Educational Assistance as established in the April 2016 rating decision. The Veteran requested the DRO process in lieu of the traditional appeals process.  There has been no indication of a decision by the DRO.  The issues have not been resolved through the DRO process and the RO has not furnished a Statement of the Case (SOC) concerning the issues of entitlement to effective date prior to February 29, 2012 for the grant of TDIU and for the basic eligibility of Dependents' Educational Assistance. Therefore, the Board must remand this issue for the RO to provide the Veteran to issue an SOC, and to provide the Veteran and her representative an opportunity to perfect an appeal. Manlicon v. West, 12 Vet. App. 238 (1999).

II. Entitlement to Service Connection for an Acquired Psychiatric Disorder, to include Depression, as Secondary to Service-Connected Disabilities

The Veteran asserts that her service-connected acquired psychiatric disability is related to her service-connected low back condition. Specifically, the Veteran asserts that her depression is related to her back condition and the two surgeries she had related to her back condition. At the February 2015 video conference hearing, the Veteran testified that the chronic pain associated with her back has caused her to be anxious and depressed, and has interfered with her ability to work. The Veteran further testified that her symptoms have worsened and that she has sleep issues, has lost her motivation, and is no longer social.

At the February 2015 video conference hearing the Veteran testified that she has received continued psychiatric treatment at the Oakland VA and that they have noted a relationship between her psychiatric symptoms and her service-connected disabilities. Upon remand, the RO is directed to obtain such treatment records and afford the Veteran an additional VA examination to determine the current nature and etiology of her acquired psychiatric disorder with consideration of her video conference hearing testimony.



Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding and relevant VA treatment records from the Oakland VA and associate such with the Veteran's electronic claims file. See February 2015 video conference hearing transcript (noting continued VA psychiatric treatment).

3. After completing directive (2), provide the Veteran with an appropriate VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disability(ies). The claims folder should be forwarded to the examiner for review and a notation of such review must be included in the examination report.

The VA examiner is directed to address the following:

(a) Clarify the Veteran's diagnosed acquired psychiatric disorders. If necessary, reconcile any findings with the diagnosis noted in the August 2013 VA examination report (finding a diagnosis of depressive disorder NOS). See February 2015 video conference hearing transcript (noting depression and anxiety with trouble sleeping, social isolation, and loss of motivation).

(b) For each diagnosis identified in (a), is it at least as likely as not related (50 percent or greater likelihood) that the Veteran's acquired psychiatric disorder is proximately caused or aggravated by her service-connected disability(ies), to include her service-connected low back disability.

A rationale should be given for all opinions and conclusions rendered. The opinion should consider and address the Veteran's February 2015 video conference hearing transcript. Specifically, the Veteran asserts that her depression is related to her back condition and the two surgeries she had related to her back condition. At the February 2015 video conference hearing, the Veteran testified that the chronic pain associated with her back has caused her to be anxious and depressed, and has interfered with her ability to work. The Veteran further testified that her symptoms have worsened and that she has sleep issues, has lost her motivation, and is no longer social.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's psychiatric disorder(s) found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability(ies).

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The examiner is reminded that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). A significant lapse in time between service and post-service medical treatment may be considered a factor in the analysis, but that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Issue an SOC to the Veteran regarding entitlement an effective date prior to February 29, 2012, for the grant of TDIU and an effective date prior to February 29, 2012, for the basic eligibility to Dependents' Educational Assistance. The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter. 38 C.F.R. § 20.302 (b) (2017).

5. After completing directives (2) and (3), provide the Veteran and her representative with a supplemental statement of the case (SSOC) regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS, as secondary to service-connected disabilities, and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




